Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 28 February 2022, in which claims 1, 16-19 have been amended, and claim 9 has been cancelled, is acknowledged.
Claims 1, 4-8, 10-20 are pending in the instant application. 
Claims 6, 8 and 10-14 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 1, 4-5, 7 and 15-20 are being examined herewith.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 March 2022 (two documents), are acknowledged and considered.
Response to arguments of 28 February 2022
In view of Applicant’s amendment of 28 February 2022, all the rejections to claim 9 are herein withdrawn. Claim 9 has been cancelled.
In view of Applicant’s amendment of 28 February 2022, the objections to claim 1 are herein withdrawn. Minor informalities have been corrected.
In view of Applicant’s amendment of 28 February 2022, the rejection to claims 5, 7, 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claim 1 has been amended to recite specific compounds.

Applicant’s arguments (Remarks of 28 February 2022, pages 1-2) against the rejection of claims 1, 4-5, 7, 9 and 15-20 under 35 U.S.C. 103 over Roberts, in view of Longato, in further view of Washington and Noureddin, have been carefully considered.
Applicant argues (page 1, last paragraph, page 2, first paragraph) that the claims have been amended to limit the method to a method of treating the claim diseases wherein treatment is limited to active and/or causal treatment; this definition excludes palliative treatment as defined in the specification. 
In response, the examiner acknowledges the definitions in the Specification, page 17, last paragraph: active treatment is defined as treatment directed specifically toward the improvement of a disease, pathological condition, or disorder. Causal treatment is defined as treatment directed toward removal of the cause of the associated disease, pathological condition, or disorder.
Applicant argues (page 2, first two lines) that, in the context of the present amendment, this specifically means that the therapeutic agents do not actively or causally treat NASH/NAFLD. In response, this statement is incorrect- the amended claims are specifically drawn to active and causal treatment of NAFLD or NASH.
Applicant argues (page 2, second paragraph) that, as the claims now are limited to active and/or causal treatment, and addressing fibrosis in the context of the underlying diseases of NASH/NAFLD does not meet the definition of "treating" as claimed. Applicant argues (page 1, last paragraph) that ameliorating liver fibrosis is not within the scope of the claimed diseases to be treated.
In response, this argument is not persuasive. Since active treatment is defined as treatment directed specifically toward the improvement of a disease, pathological condition, or disorder, reducing fibrosis -which is the most common histological feature of NAFLD and NASH- is consistent with active treatment of NAFLD/NASH. Further, Applicant states in the Specification (page 27) that Fig. 15-16 support the efficacy of 2HOBA to attenuate the severity of NASH; the examiner notes that the histology score in Fig. 16N shows statistical significance in reducing fibrosis upon treatment with 2-HOBA. Thus, based on Applicant’s disclosure, the histology score-fibrosis as histological feature- is used to determine efficacy in treating NASH. As such, it is unclear how ameliorating fibrosis is not included in the scope of the instant claims.
Applicant refers to the Declaration of Dr. Abumrad, arguing that none of the therapeutic agents described in the cited art treat NASH or NAFLD (page 1, last line), and that progression of liver diseases from early stage NAFLD to late stage NASH is not linear and lessening or reducing fibrosis is not a way to slow progression of the disease (page 2, second paragraph). 
In response, the Declaration of Dr. Abumrad has been addressed in detail in the office action mailed on 26 August 2021. The examiner maintains that liver fibrosis is the most common histological feature of chronic liver diseases such as NAFLD and NASH; further, prior art by Noureddin teaches that discovering medications that reverse liver fibrosis or improve histological liver fibrosis is a current research goal in treating NASH.
Applicant argues (page 2, third paragraphs) that claims 16-20 specifically address diagnosing and staging NAFLD and/or NASH that do not include fibrosis, and nothing in the prior art teaches or suggests that addressing fibrosis would have any effect in the specific claimed markers.
Contrary to Applicant’s argument that nothing in the prior art teaches or suggests that addressing fibrosis would have any effect in the specific claimed markers, Noureddin teaches that treatment of NASH with a therapeutic agent that reduces the activation of hepatic stellate cells (related to the degree of fibrosis in NASH and fatty liver, see Washington) resulted in histological improvement of necroinflammation in the patients, as in instant claims 16, 18, serum levels of AST and ALT were significantly reduced, as in instant claim 17, and hepatic fibrosis was reduced in said patients.
Applicant argues (page 2, last paragraph) that Dr. Abumrad's declarations make clear that fibrosis is a symptom/comorbidity/co- existing disease that may or may not be present in NASH/NAFLD; fibrosis is not part of the definition of the liver diseases claimed, nor does treating (as claimed) fibrosis treat the claimed diseases. Applicant argues that (1) fibrosis is not present in all cases of NAFLD or NASH, (2) treating fibrosis has not been shown to treat NAFLD/NASH, (3) and disease progression is not linear, so addressing fibrosis is not a way to actively or causally treat the disease of NASH and/or NAFLD.
In response, the Declaration of Dr. Abumrad has been addressed in detail in the office action of 26 August 2021. In response to (1), liver fibrosis is the most common histological feature of chronic liver diseases such as NAFLD and NASH. Further, the rejection is made for treatment of NASH or NAFLD and liver fibrosis; the claims as written do not exclude from the patient population patients suffering from both NASH and fibrosis. In response to (2), Noureddin teaches that treatment of NASH with a therapeutic agent that reduces the activation of hepatic stellate cells (related to the degree of fibrosis in NASH and fatty liver, see Washington) resulted in histological improvement of necroinflammation in the patients, serum levels of AST and ALT were significantly reduced (markers of NASH) and hepatic fibrosis levels were reduced in said patients. Further, Noureddin teaches that discovering medications that reverse liver fibrosis or improve histological liver fibrosis is a current research goal in treating NASH.
In response to (3), even though the disease progression may not be linear, reducing fibrosis -which is the most common histological feature of NAFLD and NASH- is consistent with treatment directed specifically toward the improvement of the disease, which is active treatment of NASH or NAFLD.
For all the reasons above, the rejection of claims 1, 4-5, 7, 9 and 15-20 under 35 U.S.C. 103 over Roberts, in view of Longato, in further view of Washington and Noureddin, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 28 February 2022.
Applicant has submitted an IDS on 1 March 2022, containing a reference by Gaens et al. relevant to the instant claims. Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1 March 2022 prompted the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
 
 	Claims 1, 4-5, 7, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, et al. (US 2014/0256774, published 11 September 2014, cited in IDS), in view of  Longato et al. (UEG Week 2014 Poster Presentation, October 20, 2014, in United European Gastroenterology Journal 2014, 2 (1S), page A136, poster P0018, cited in PTO-892 of 20 September 2018), in further view of Washington et al. (Human Pathology 2000, 31 (7), 822-828, cited in PTO-892 of 20 September 2018) and Noureddin et al. (Expert Opin Emerg Drugs 2016, 21 (3), 343-357, published online 28 August 2016, cited in PTO-892 of 18 March 2020).
 	Roberts teaches (US2014/0256774) the following compounds ([0049], page 5)


    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
as scavengers of  ketoaldehydes [0042].
The genus of compounds above taught by Roberts overlaps with the instant compounds. 
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is the instant elected species, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. 
Importantly, Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]).
Roberts teaches that the scavengers of ketoaldehydes disclosed in the invention, such as salicylamine, treat diseases in which levels of ketoaldehydes are increased (for example Alzheimer’s disease [0137]).
Roberts does not specifically teach a method of treating liver disease such as NAFLD or NASH with salicylamine, as in the instant claims, nor does he teach improving inflammatory markers of the liver disease, as in instant claim 16, a reduction in AST and/or ALT levels, as in instant claim 17, a reduction in inflammation associated with liver disease, as in instant claim 18, or improving steatosis, ballooning and inflammation as NAFLD activity score, as in instant claims 19-20.

 	Longato (UEG Week 2014 Poster Presentation, poster P0018) teaches (Introduction) that -ketoaldehydes are highly reactive lipid aldehydes that form protein adducts and cross-links. 
Longato teaches that one specific -ketoaldehyde, levuglandin LGE2, promotes activation of mouse and human hepatic stellate cells (HSC) in vitro. Longato teaches that the potential protective action of administration of a -ketoaldehyde scavenger in an animal model of hepatic fibrosis is being investigated (last sentence under Results).
 	Washington (Human Pathology 2000, 31 (7), 822-828) teaches that, in NASH and fatty liver, activation of hepatic stellate cells (HSCs) is a common event and is in general related to the degree of fibrosis (page 828, left column, second paragraph).
Noureddin et al. (Expert Opin Emerg Drugs 2016, 21 (3), 343-357, published online 28 August 2016, cited in PTO-892 of 7 October 2020) teaches (page 4, under 4. Current research goals, point (2)) that discovering medications that reverse liver fibrosis or improve histological liver fibrosis is a current research goal in treating NASH.
Noureddin teaches (page 343, under Background) that NAFL, as well as NASH can progress to fibrosis: there is a 1-stage fibrosis progression over 14.3 years for patients with NAFL, and 7.1 years for patients with NASH. Noureddin teaches (page 6, first paragraph) that the common final pathway for almost all chronic liver diseases including NASH leads to fibrosis, and prevention and reversal of fibrosis is an enticing therapeutic intervention that can be achieved, for example, by reducing activation of hepatic stellate cells (page 6, first paragraph).
Noureddin teaches (point 6.4, pages 351-352) a number of therapeutic agents that are effective to reduce fibrosis in NASH patients with fibrosis (some in clinical trials), including one agent (page 351, right column, second paragraph, lines 10-11) that treated NASH by reducing the activation of hepatic stellate cells. Noureddin further teaches (page 351, right column, second paragraph, lines 14-22) that losartan, a therapeutic agent that reduces the activation of hepatic stellate cells, was effective to treat NASH in patients with NASH and fibrosis. Noureddin teaches that treatment of NASH with losartan resulted in histological improvement of necroinflammation in the patients (page 351, right column, lines 19-20), as in instant claims 16, 18, serum levels of AST and ALT were significantly reduced, as in instant claim 17, and hepatic fibrosis and serum TGF-1 levels were reduced in said patients.
Noreddin teaches (page 344, left column, first paragraph under point 3) that efficacy in a method of treating NASH in patients can be assessed by improvement in histological features of NASH, specifically the NAFLD activity score, NAS, as in instant claim 19, which includes in the scoring system for steatosis lobular inflammation, and hepatocellular ballooning without worsening fibrosis, which are components in instant claim 20.

It would have been obvious to use a compound disclosed by Roberts, such as salicylamine, to treat nonalcoholic steatohepatitis (NASH) and fatty liver NAFLD. The person of ordinary skill in the art would have used salicylamine to treat NASH/NAFLD, because Roberts teaches that salicylamine is a very reactive scavenger of ketoaldehydes, useful to treat diseases in which levels of ketoaldehydes are increased, Longato teaches that -ketoaldehyde levuglandin LGE2 promotes activation of mouse and human hepatic stellate cells (HSC) in vitro, and Longato further teaches the potential protective action of a -ketoaldehyde scavenger in an animal model of hepatic fibrosis, Washington teaches that activation of HSCs is a common event in NASH and fatty liver and is related to the degree of fibrosis, and Noureddin teaches that therapeutic agents that reduce activation of hepatic stellate cells are effective to treat NASH in patients suffering from NASH and fibrosis. 
 Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from NASH or NAFLD and liver fibrosis, with the expectation that salicylamine will scavenge ketoaldehydes so that less ketoaldehydes will be available to promote activation of hepatic stellate cells, resulting in diminished activation of hepatic stellate cells and treatment of NASH in said patients.
Further, the person of ordinary skill in the art would have measured inflammatory markers in the liver, AST and ALT serum levels and NAFLD activity score in the method of treatment, because Noureddin teaches that treatment of NASH/NAFLD results in improvement of inflammatory markers in the liver, reduced blood AST and ALT levels, and improved NAFLD score including scores for steatosis, lobular inflammation and hepatocellular ballooning.
	As such, instant claims 1, 4-5, 7 and 15-20 are rejected as prima facie obvious.

 	Claims 1, 4-5, 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, et al. (US 2014/0256774, published 11 September 2014, cited in IDS), in view of Gaens et al. (Journal of Hepatology 2012, 56, 647-655, cited in IDS of 1 March 2022).
	Roberts teaches (US2014/0256774) the following compounds ([0049], page 5)


    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
as scavengers of  ketoaldehydes [0042].
The genus of compounds above taught by Roberts overlaps with the instant compounds. 
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is the instant elected species, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Importantly, the genus of compounds taught by Robets encompasses pyridoxamine 
    PNG
    media_image3.png
    66
    114
    media_image3.png
    Greyscale
, which is a compound of the instant claims. 

Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. 
Importantly, Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]).
Roberts teaches that the scavengers of ketoaldehydes disclosed in the invention, such as salicylamine, treat diseases in which levels of ketoaldehydes are increased (for example Alzheimer’s disease [0137]).
Roberts does not specifically teach a method of treating liver disease such as NAFLD or NASH with salicylamine, as in the instant claims, nor does he teach improving inflammatory markers of the liver disease, as in instant claim 16, a reduction in AST and/or ALT levels, as in instant claim 17, a reduction in inflammation associated with liver disease, as in instant claim 18, or improving steatosis, ballooning and inflammation as NAFLD activity score, as in instant claims 19-20.

Gaens et al. (Journal of Hepatology 2012, 56, 647-655) teach that there is evidence for the occurrence of increased oxidative stress-induced lipid peroxidation in fatty liver. 
Gaens teaches that lipoxidation product N(carboxymethyl)lysine (CML) plays a role in hepatic inflammation (page 647, left column, first paragraph). 
Gaens teaches that CML accumulation is significantly associated with the grade of hepatic steatosis, the grade of hepatic inflammation and inflammatory markers (page 647, left column, under Results). 
Gaens teaches that CML accumulation in steatotic livers play an important role in hepatic steatosis and in the pathogenesis of NAFLD. (page 647, right column, under Conclusions).
Gaens teaches that NAFLD is characterized by excessive hepatic deposition of fatty acids and triglycerides (steatosis); the spectrum of NAFLD ranges from fat accumulation in the liver (simple steatosis or fatty liver), to steatosis accompanied by inflammation and necrosis with or without fibrosis (NASH or nonalcoholic steatohepatitis). (page 647, right column, first paragraph under Introduction).
Gaens teaches that steatosis in hepatocytes is followed by cell activation induced by oxidative stress, inflammatory cytokines and increased lipid peroxidation, which are important contributors to NAFLD and its progression (page 647, right column, second paragraph under Introduction).
Importantly, Gaens teaches (page 651, last paragraph) that pyridoxamine significantly inhibits the increased endogenous CML formation in HepG2 and HuH7 cells (Fig. 3E), most probably due to the trapping of dicarbonyl intermediates (page 653, left column, second paragraph). 
Gaens teaches (page 652, left column, second paragraph) that pyridoxamine strongly inhibits the CML-induced increase of RAGE, PAI-1, IL-8 and CRP gene expression HepG2 and HuH7 cells (Figures 3F, 3G). 
Gaens teaches that oxidative stress-induced lipid peroxidation is a major pathway in the pathogenesis of NAFLD. (page 653, last paragraph).

 	It would have been obvious to use a compound disclosed by Roberts, such as salicylamine, to treat nonalcoholic steatohepatitis (NASH) and fatty liver NAFLD. The person of ordinary skill in the art would have used salicylamine to treat NASH/NAFLD, because Roberts teaches that salicylamine and pyridoxamine can be used interchangeably as scavengers of ketoaldehydes formed via pathways of lipid peroxidation to treat diseases in which levels of ketoaldehydes are increased, Gaens teaches that NAFLD is a disease characterized by increased lipid peroxidation as evidenced by increased CML levels, and Gaens teaches that scavengers of ketoaldehydes, such as pyridoxamine, are effective to inhibit endogenous CML formation and the CML-induced increase in inflammatory genes in hepatic cells.
Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from NAFLD, with the expectation that salicylamine will scavenge reactive carbonyl species/ ketoaldehydes/ lipid peroxidation products, limiting NAFLD caused by said reactive carbonyl species/ ketoaldehydes/lipid peroxidation products, resulting in therapeutic effect. 
Further, the person of ordinary skill in the art would have measured inflammatory markers in the liver, AST and ALT serum levels and NAFLD activity score in the method of treatment, because Gaens teaches that pyridoxamine significantly inhibits the CML-induced increase of pro-inflammatory genes in hepatic cells. Thus, the person of ordinary skill in the art would have reasonably expected that scavengers of ketoaldehydes salicylamine or pyridoxamine will inhibit inflammation in the liver caused by CML lipid peroxidation product, resulting in improvement of inflammatory markers in the liver, reduced blood AST and ALT levels, and improved NAFLD score including scores for steatosis, lobular inflammation and hepatocellular ballooning.
	As such, instant claims 1, 4-5, 7 and 15-20 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/064,154 (published as US2021/0023032, cited in PTO-892), in view of Noureddin et al. (Expert Opin Emerg Drugs 2016, 21 (3), 343-357, published online 28 August 2016, cited in PTO-892 of 18 March 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of claims 1-12 of copending Application No. 17/064,154 renders obvious the instant claims.
Claims 1-12 of copending Application No. 17/064,154 are drawn to a method of treating hepatic fibrosis with at least one isoLG scavenger compound of formula 
    PNG
    media_image4.png
    228
    198
    media_image4.png
    Greyscale
; claims 3-5 recite 2-HOBA or a genus encompassing 2-HOBA; claims 11-12 recite that the subject in need of treatment has or is at risk of developing liver fibrosis due to an etiology unrelated to alcohol, claim 12 recites NAFLD or NASH. The genus of compounds in claims 1-12 of copending Application No. 17/064,154 overlaps with compounds of instant claim 1.
Noureddin is as above. Noureddin teaches that therapeutic agents that reduce liver fibrosis are useful to slow the progression of the liver disease such as NASH.
It would have been obvious to use a compound disclosed by claims 1-12 of copending Application No. 17/064,154, such as salicylamine, to treat nonalcoholic steatohepatitis (NASH) and fatty liver NAFLD. The person of ordinary skill in the art would have used salicylamine to treat NASH/NAFLD, because claims 1-12 of copending Application No. 17/064,154 teach that salicylamine is effective to treat hepatic fibrosis in a subject in need therof, and Noureddin teaches that therapeutic agents that reduce liver fibrosis are useful to slow the progression of the liver disease. Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from NASH or NAFLD and liver fibrosis, with the expectation that salicylamine will slow the progression of the liver disease in these patients, which is consistent with treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1, 4-5, 7 and 15-20 are rejected. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1 March 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627